Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



CONSTANTINO ESCOBAR,


                                    Appellant,

v.

SAFELITE GROUP, INC. and 
SAFELITE FULFILLMENT, INC.,

                                    Appellees.

§
 
§
 
§
 
§
 
§

§

No. 08-06-00238-CV

Appeal from
 120th District Court

of El Paso County, Texas

(TC # 2005-2629)



MEMORANDUM OPINION


	Pending before the Court is Appellant's motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1 because the parties have settled all matters in controversy.  We grant the motion
and dismiss the appeal with prejudice.  The motion does not reflect that the parties have made an
agreement regarding costs on appeal.  Accordingly, costs are taxed against Appellant.  See
Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).


April 19, 2007					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.